United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and
DEPARTMENT OF THE NAVY,
WASHINGTON NAVAL YARD,
Washington, DC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1165
Issued: November 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On April 12, 2011 appellant filed a timely appeal from the March 24, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP), Branch of Hearings and
Review, which denied her request for an oral hearing. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review this decision.2
On April 21, 2009 appellant, then a 53-year-old program analyst, filed a traumatic injury
claim alleging that on April 8, 2009 she sustained an injury when an elevator door closed on her
shoulder. She submitted an attending physician’s report, dated May 22, 2009, in support of her
claim.3 OWCP denied appellant’s claim, by decision dated June 11, 2009, on the grounds that
she failed to establish fact of injury.

1

5 U.S.C. § 8101 et seq.

2

As more than 180 days elapsed following the last merit decision in this case, dated June 11, 2009 and the filing
of this appeal on April 12, 2011, the Board lacks jurisdiction to review the merits of the claim. 20 C.F.R. § 501.3(e).
3

The physician’s signature is illegible.

On March 1, 2011 appellant requested an oral hearing before an OWCP hearing
representative. She submitted another medical report dated May 28, 2009.4
In a decision dated March 24, 2011, OWCP denied appellant’s request for a hearing.
After noting that FECA was unequivocal in setting a 30-day time limitation on requesting a
hearing, OWCP denied her request as follows:
“The record shows that the decision of the district [OWCP] was rendered on
June 11, 2009, and your request for a review to the Branch of Hearings and
Review was postmarked March 1, 2011. Since your request for a review was not
made within 30 days, you are not, as a matter of right, entitled to an oral hearing
or a review of the written record on your case.”
The Board notes that a request for hearing before the Branch of Hearings and Review
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.5 OWCP has discretion, however, to grant or
deny a request that is made after this 30-day period.6 In such a case it must determine whether a
discretionary hearing should be granted or, if not, will so advise the claimant with reasons.7
Here, appellant had 30 days from the date of that decision to make a timely request for a
hearing. Because her March 1, 2011 request was untimely filed, OWCP properly found that she
was not entitled to a hearing as a matter of statutory right.
OWCP had discretion, nonetheless, to grant appellant’s request. It did not exercise that
discretion, and did not advise her of the reasons for doing so in the March 24, 2011 decision.
Instead, OWCP denied appellant’s request solely on the grounds that it was untimely.
The Board has carefully reviewed the March 24, 2011 decision and can find no indication
that OWCP considered whether to grant a discretionary hearing.
The Board will therefore set aside the March 24, 2011 decision and remand the case for a
proper exercise of OWCP’s discretion and an appropriate decision on appellant’s untimely request
for hearing. Should OWCP exercise its discretion to deny a hearing, it must so advise appellant
with reasons.

4

The physician’s signature was also illegible on this report.

5

20 C.F.R. § 10.616(a).

6

Herbert C. Holley, 33 ECAB 140 (1981).

7

Rudolph Bermann, 26 ECAB 354 (1975).

2

IT IS HEREBY ORDERED THAT the March 24, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: November 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

